The opinion of the Court was delivered bv
Bermudez, C. J.
This is an appeal by a mother from a judgment excluding her from the tutorship of her two minor-sons, on the, ground of notorious bad conduct.
The appellant lived in open concubinage witli the deceased, who married her two weeks before his death in 1872. She had two sons of him, one of whom, now abone fifteen years, was born before, (he other,, now about eleven years, came to life after his dentil.
A number of years after the less of iter husband, the widow lived unmarried during about five years with another man, from whom she had three children, (two of whom are living) and with whom, she says,, she has lmd no intercourse for the last eighteen months,, because she would not follow him away. Among those of her class site is considered as ¡i woman of bad conduct.
The application of widow Edgar LcBlanc for the tutorship of her sons, to enable her to receive an inheritance of some .913,000 in the succession of their paternal grandfather, was oi>posed by his widow and tlioir grandmother asan informer, to whom, it appears, the care and custody of one of them had been entrusted by the father himself, but who is not an applicant for the tutorship.
The district court sustained the opposition and excluded the mother from the tutorship.
Article 303 of the E. C. C. authorizes both the exclusion and the removal from the tutorship of minors, persons of a conduct notoriously bad, including as well fathers as mothers. It does not discriminate between legitimate and illegitimate parents and children. Art. 304.
This article is identical with Article 444 of the French Code.
Under the law and jurisprudence of France, the fact that a mother has given birth to a natural child since the death of her husband is irrefragable proof of notorious bad conduct, and suffices to exclude her from the tutorship. Magnin, Minorité, p. 125, § 397; Demolombe V 7, Fo. 484-7; Cour d’Appel d’Aix 1809, 24 Aout.'
It has, however, been held that intimacies held secret, divulged by confidential letters of the mother, whose depravation was not of a nature to inspire alarm as to the education of the children, do not constitute that notorious bad conduct which the law brands and which must *549exert to justify an exclusion or a destitution from the tutorship. Bordeaux J5 plnv., an XIII; Rouen, 24 Janv., 1859; see Toullier Y. 2 § 1164; Demolombe. 7 § 484-6; Leeré, Yol. 5 p. 166.
Under that system the mother who has thus forgotten herself is even deprived de piano of the custody of her children. Paris,'Dec. 2, 1882; Baudry Laeanüniére, t. 1, No. 832.
The father is likewise reached by the same penalty. Lyon, 4 June, 1878.
The Court of Cassation, in construing the law, has recognized in courts called upon to pass upon questions of notorious bad conduct, a very extensive discretion in the appreciation of the facts constituting the offense. Cass, 15 Mar. 1864.
It is true that .an author of distinction says, and with good reason: '• Devant la loi, tontos les classes de la société sout nu meme rang; niais ellos ne sent pas sur la memo ligue quand il s’agit d’apprécier la conduite qui resulte, de lónr education et de. lour 6tat dans le monde. Telle action d’uno. personne distinguen sera taxhe d’iucohduitc notoire par un conseil de famille honorable, qui sera a peine remarqué© á l’égard de toute autre personne, par un conseil de famille composé d’honnétes prole-taires. Ainsi, sur ce point, tout depend encore de la situation des personnes dans la société." Maguin des Minoritós, 1-2, p. 125, No. 395; Marchand, Code de la Minorité, p. 245.
But we fail to see how, by whatever standard measured, the acts of concubinage charged and proved to have lasted for years, can, for a moment, not be frowned upon judicially as a most censurable misbehavior in any class or race whatever of society,
When it is considered that—in Louisiana as in France—so jealous is the law in the protection which it extends to the persons and property of minors, it is provided that where a widow marries again, without having been previously maintained in tho tutorship of her minor issue, she forfeits ipso facto the. tutorship—the legal mind is at a loss to perceive why a widow, who misbehaves by living, unmarried, with another man, from whom she begets children, and who is considered as depraved, should be allowed to take charge of the persons and property of her legitimate issue. R. C. C. 254; 0. N. 394.
In the instant case, tho habits of the appellant before her marriage were bad, and since her widowhood have continued to be highly reprehensible. She is twenty-eight years old, therefore still young. She has not absolutely reformed and may persist iu misbehaving, so as to ■endanger both the morals and property of her children.
The district judge decided correctly.
Judgment affirmed.
Rehearing refused..